Exhibit 10.5

 

CONFIDENTIAL

 

CONFIDENTIALITY   AGREEMENT

 

This Confidentiality Agreement (this "Agreement") is entered into between
Ingredion Incorporated, a Delaware corporation with its corporate offices at 5
Westbrook Corporate Center, Westchester, Illinois   60154 (the "Company"), and
Jack C. Fortnum   ("Mr. Fortnum").

 

WHEREAS, Mr. Fortnum is employed by the Company as Executive Vice President and
Chief Financial Officer of the Company and will retire from the Company on June
30, 2017; and

 

WHEREAS, Mr. Fortnum also is simultaneously entering into that certain
Non-Compete Agreement with the Company of even date with this Agreement
(the ''Non-Compete Agreement").

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Mr. Fortnum hereby agree as follows:

 

1.     Resignations. Mr. Fortnum voluntarily resigns from his position of
Executive Vice President and Chief Financial Officer of Ingredion effective
March 1, 2017, and resigns from any and all other positions that he currently or
subsequently holds with Ingredion or any affiliate or subsidiary of Ingredion,
effective on March 1, 2017,

 

and retires from his employment with the Company effective June 30, 2017.   Mr.
Fortnum will execute documents necessary to effect his resignation from any and
all positions that he holds with Ingredion or any affiliate or subsidiary of
Ingredion

 

2.     Confidentiality. 

 

Mr. Fortnum shall not, for a period through and including June 30, 2020, make
use of or disclose, directly or indirectly, any trade secret or other non-public
information of the Company or of any of its subsidiaries including without
limitation:

 

·



non-public financial information of strategic importance;

 

·



forecasting, marketing, sales, operations and other similar business plans;

 

·



competitive pricing information and strategies;

 

·



acquisition, investment or divestiture prospects, plans and activities;

 

·



research and development strategies and plans;

 

·



patented or unpatented inventions;

 

·



non-public information regarding the business relationship between the Company
and customers and/or suppliers, including information which Mr.

 

 

 

 



1

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Fortnum knows to be the subject of a confidentiality agreement with the customer
or supplier; and/or

 

·



information concerning major capital investments or other purchases of
significant equipment or property

 

(collectively, "Confidential Information"), except as otherwise provided in the
last sentence of this Section 2. Notwithstanding the foregoing, Confidential
Information does not include information that: (a) becomes a matter of public
record or is published in a newspaper, magazine or periodical on the internet,
or in any other media available to the general public, other than as a result of
any breach of this Agreement by Mr. Fortnum, or (b) is provided to Mr. Fortnum
by an independent third party after the date of Mr. Fortnum's retirement,
without that third party breaching confidentiality obligations to the Company,
or. (c) is required to be disclosed by any law, regulation or order of any court
or regulatory commission, department or agency, provided that Mr. Fortnum gives
prompt notice of such requirement to the Company (unless prohibited by law) to
enable the Company to seek an appropriate protective order. Mr. Fortnum hereby
affirms that, on or before June 30, 2017, he will return to the Company or
destroyed all records, memoranda, notes, plans, reports, other documents and
data, whether in tangible or electronic form, which constitute Confidential
Information. Mr. Fortnum understands that, notwithstanding anything to the
contrary in this Agreement, nothing contained in this Agreement limits his
ability to report possible violations of law or regulation to, file a charge or
complaint or otherwise communicate with, or participate in any investigation or
proceeding of, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission, including by providing
documents or other information, without notice to the Company.

 

3.     Consideration. 

 

Mr. Fortnum agrees to sign and deliver to the Company an executed copy of the
Non-Compete Agreement effective as of the same date of this Agreement.  In
consideration the confidentiality obligations herein and the Non-Compete
Agreement entered into simultaneously with this Agreement, and effective June
30, 2017:

 

(a)     the options to acquire the Company's common stock awarded to Mr. Fortnum
in February 2015 will be exercisable with respect to all shares of common stock
covered by such awards, including the shares which are not then currently
exercisable absent this Agreement, and shall be exercisable for the remainder of
the option period as stated under the Company's Stock Incentive Plan and the
terms of the applicable option agreements;

 

(b)     the restricted stock units ("RSU's") awarded to Mr. Fortnum in February
2015 shall be vested in their entirety and settled; and

 

(c)     pro-rated payments shall be paid to Mr. Fortnum pursuant to the terms of
Article 4 of Mr. Fortnum's 2015 Performance Share Award Agreement and

 





2

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

 

Article 4 of his 2016 Performance Share Award Agreement, to the extent that
payments would otherwise be earned under those agreements.   Such payments shall
be made to Mr. Fortnum when and if payments are made to other employees awarded
performance shares under the Stock Incentive Plan in 2015 and 2016.

 

Mr. Fortnum also shall be entitled to all benefits and payments available to
Company retirees under the terms of the Company's plan documents.
Notwithstanding anything to the contrary in this Agreement, under no
circumstances shall Mr. Fortnum be entitled to duplicate benefits under this
Agreement and the Non-Compete Agreement.

 

4.     Enforcement.  Mr. Fortnum acknowledges and agrees that (a) both this
Agreement and the Non-Compete Agreement are necessary and appropriate to protect
the Company's and its affiliates' legitimate business interests; and (b) the
parties are entering into this Agreement and the Non-Compete Agreement as two
documents at his request and that he therefore shall not assert in the event of
any dispute under this Agreement or the Non-Compete Agreement that any provision
(or portion thereof) of either agreement is unenforceable as a result.  The
parties hereto agree that the Company and its subsidiaries would be damaged
irreparably in the event that any provision of Sections 2 of this Agreement were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach.  Accordingly, the Company and its successors and
permitted assigns shall be entitled to seek, in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically.   In addition to an injunction, the Company and its
successors and permitted assigns shall be entitled to seek money damages in an
amount not to exceed the lesser of actual damages incurred or $250,000.

 

5.     Representations. Mr. Fortnum represents and warrants to the Company that
the execution, delivery and performance of this Agreement by Mr. Fortnum does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Mr. Fortnum
is a party or by which he is bound.

 

6.     Condition Precedent and Survival. Mr. Fortnum acknowledges and agree that
his simultaneous execution and delivery of the Non-Compete Agreement is a
condition precedent for his eligibility to receive the benefits set forth in
Section 3 above. Sections 2, 3 and 4 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms.

 

7.     Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Senior Vice President Human
Resources, Ingredion Incorporated, 5 Westbrook Corporate Center, Westchester,
Illinois 60154 U.S.A., fax + 1-708-551-2895, and if to Mr. Fortnum, to the
address which Mr. Fortnum will provide to the Company in writing.  All notices
and other communications required or permitted hereunder shall be in writing and
shall be deemed given when (i) delivered by overnight courier, or (ii) sent by
facsimile, with the confirmatory copy delivered by overnight courier to the
address of such party pursuant to this Section.

 





3

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

 

8.     Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any
jurisdiction,  such invalidity, illegality or unenforceability  shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction,  but this Agreement shall be reformed, construed and
enforced in such jurisdiction  as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

9.     Entire Agreement.   This Agreement  constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof, except for the Non-Compete Agreement entered into
simultaneously herewith, which shall continue in force according to its terms.

 

10.   Successors and Assigns.  This Agreement shall be enforceable by Mr.
Fortnum and his heirs, executors, administrators and legal representatives, and
by the Company and its successors and assigns.  No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred in
connection with the sale or transfer of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations, and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

 

11.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Illinois and exclusive venue shall be in
the courts in Illinois.

 

12.   Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and Mr. Fortnum, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

13.   Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

14.   THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY HAVE HAD
THE OPPORTUNITY  TO CONSULT WITH LEGAL COUNSEL OF THEIR OWN SELECTION AND AT
THEIR OWN COST, THAT THEY UNDERSTAND EACH OF ITS TERMS AND THAT THEY INTEND TO
BE BOUND THERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 





4

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

 

 

 

INGREDION INCORPORATED

 

 

 

By:

 

 

 

/s/ Diane J. Frisch

 

 

 

Diane J. Frisch

 

Senior Vice President, Human Resources

 

 

 

Date:

March 1, 2017

 

 

 

Accepted:

 

 

 

/s/ Jack C. Fortnum

 

Jack C. Fortnum

 

 

 

Date:

March 1, 2017

 

 

 

5

--------------------------------------------------------------------------------